DETAILED ACTION
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A “computer readable medium holding computer program instructions…” is an indefinite description of a computer storage process or device.  The computer readable medium should be storing instructions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2012/0167132) in view of Nair et al. (US 2016/0373821).

Claim 1, Matthews teaches a method for determining content to insert into a media stream, the method comprising: 
a. generating an index file for a media stream (p. 0021), the index file including: 
(i) a plurality of universal resource identifiers (URIs) for media segments forming the media stream (i.e. constantly updated making up a live stream) (p. 0021),
 (ii) a URI unassociated with content when the index file is generated (i.e. ad index URL stored locally) (p. 0041-0045), and, 
URI in the media stream (i.e. live streams are constantly updated) (p. 0021, 0058-0062); 
b. serving the index file to a client player, responsive to a request from the client player (p. 0041-0045); 
c. after serving the index file to the client player, and responsive to a message from the client player initiated upon reaching the marker in the index file, initiating a server-side process for determining what content to associate with the URI (i.e. location based advertising) (p. 0058-0062); 
d. as a result of the server-side process, associating content with the URI, the associated content comprising content for insertion into the media stream (p. 0058-0062); and, 
e. responsive to a request from the client player for the URI associated with the marker in the index file (p. 0058-0062), performing any of: 
serving the associated content to the client player, and, redirecting the client player to the associated content (i.e. redirecting to node) (p. 0058-0062).
Matthews is not entirely clear in teaching the specific feature of a “virtual URI”.
Nair teaches the specific feature of a “virtual URI” (p. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided virtual URIs associated to content as taught by Nair to the system of Matthews to allow for content to be inserted into a stream (p. 0050).


Claim 3, Matthews teaches the method of claim 1, wherein media stream is a multimedia stream (p. 0021).

Claim 4, Matthews teaches the method of claim 1, wherein the media stream is a video-on-demand stream (p. 0022).

Claim 5, Matthews teaches the method of claim 1, wherein generating the index file comprises: 
fetching an original index file and modifying the original index file by adding the virtual URI and the marker (i.e. constantly updating index files and locations) (p. 0021).

Claim 6, Matthews teaches the method of claim 1, wherein the associated content is an advertisement (p. 0021).

Claim 7, Matthews teaches the method of claim 1, wherein the server-side process comprises an online advertising bidding process (i.e. using business rules) (p. 0048-0049).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.

Claim 9, Matthews teaches the system of claim 8, wherein the one or more servers comprises a proxy server (150/140) (fig. 1).

Claim 10 is analyzed and interpreted as an apparatus of claim 2.
Claim 11 is analyzed and interpreted as an apparatus of claim 3.
Claim 12 is analyzed and interpreted as an apparatus of claim 4.

Claim 13, Matthews teaches the system of claim 8, wherein generating the index file comprises: 
fetching an original index file from an origin server in proxy operation (i.e. index server is in proxy to content source), and modifying the original index file by adding the URI and the marker (i.e. constantly updating) (fig. 1; p. 0021).
Matthews is not entirely clear in teaching the specific feature of a “virtual URI”.
Nair teaches the specific feature of a “virtual URI” (p. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided virtual URIs associated to content as taught by Nair to the system of Matthews to allow for content to be inserted into a stream (p. 0050).

Claim 14 is analyzed and interpreted as an apparatus of claim 6.
Claim 15 is analyzed and interpreted as an apparatus of claim 7.

Claim 16 recites “a non-transitory computer readable medium holding computer program instructions for execution on one or more hardware processors, the computer program instructions comprising instructions” for performing the steps of claim 1.
Matthews teaches “a non-transitory computer readable medium holding computer program instructions for execution on one or more hardware processors, the computer program instructions comprising instructions” for performing the steps of claim 1 (p. 0038).



Conclusion
Claims 1-16 are pending.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200413130 A1	YIN; Guohui
US 20090006643 A1	Lee; Yiu-bun

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             3/8/2022